PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,035,936			:  REQUEST
Matsumoto, et al.	   	 		:  FOR RECALCULATION
Issue Date:     June 15, 2021			:  OF  PATENT TERM 
Application No. 16/019,794			:  ADJUSTMENT 
Filed:       June 27, 2018	:  and 
Atty Docket No. 20850.0007	                          :  NOTICE OF INTENT TO ISSUE 
		                                                 :  CERTIFICATE OF CORRECTION 
					 
This is responsive to the “Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”, filed on July 21, 2021.  

This recalculation is not the Director’s decision under 35 U.S.C. 154(b)(4).

The request is granted.

Pursuant to the “Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement”, the patent term adjustment is recalculated to two hundred and ninety-one (291) days.

A review of the application file history reveals that the adjustment to the patent term was reduced by fifty-four (54) days, pursuant to 37 CFR 1.704(c)(8), for the filing of an Information Disclosure Statement (IDS) on February 18, 2021, after a reply to a non-final Office action was filed on December 30, 2020.  The record reveals that the IDS filed on February 18, 2021, included a statement under 37 CFR 1.704(d).  The 54-day reduction to the patent term adjustment is removed, accordingly.

A review of the application file history reveals that the adjustment to the patent term was reduced by seventeen (17) days, pursuant to 37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on April 20, 2021, after a Notice of Allowance and Issue Fee Due was mailed on April 6, 2021.  The record reveals that the IDS filed on April 20, 2021, included a statement under 37 CFR 1.704(d).  The 17-day reduction to the patent term adjustment is removed, accordingly.

The Office will sua sponte issue a certificate of correction.  Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one opportunity to respond to the two (2) months from the mail date of this communication.  No extensions of time will be granted under § 1.136. 

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. At the expiration of the two month period for response, the Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred and ninety-one (291) days.1

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction





















    
        
            
        
            
    

    
        1 Calculation: 345 days of “A” delay + 0 days of “B” delay + 0 days of “C” delay – 0 days of Overlap – 54 days of Applicant Delay = 291 days.